          Case 3:19-mj-00024-KM Document 35 Filed 01/30/20 Page 1 of 5




                  UNITED STATES DISTRICT COURT
                 MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                  :
                                          :     CASE NO. 3:19-MJ-00024
                     -vs-                 :
                                          :     (MEHALCHICK, M.J.)
CORBIN KAUFFMAN                           :
        Defendant                         :

    MOTION TO CONTINUE PRELIMINARY EXAM AND FOR
  EXCLUDABLE TIME PURSUANT TO THE SPEEDY TRIAL ACT

     NOW COMES, Sean A. Camoni, Assistant United States Attorney

for the Middle District of Pennsylvania, and moves this Court to continue

the preliminary examination scheduled for January 31, 2020, and to

exclude time pursuant to the Speedy Trial Act in the above-captioned

matter. In support of this motion the following is submitted:

     1.       A criminal complaint has been filed charging the defendant

with Transmission in Interstate Commerce of any Threat to Injure the

Person of Another, in violation of 18 U.S.C. ' 875(c). A preliminary

examination in this matter is presently scheduled for January 31, 2020.

     3.      Under the Speedy Trial Act, an indictment or information

must be filed within thirty (30) days of a defendant=s arrest. The Act,

however, includes a list of certain periods of delay that are excluded in
          Case 3:19-mj-00024-KM Document 35 Filed 01/30/20 Page 2 of 5




computing this thirty (30) day period.

     4.       The parties are presently engaged in plea discussions and

the discovery process seeking to resolve the charges by way of a criminal

information which would obviate the need to have the indictment

returned by a grand jury.       The parties are continuing to negotiate in

order to resolve this matter. However, the parties need additional time

within which to conclude their plea negotiations.

     5.      It is respectfully submitted that the ends of justice will be

served by a continuance of the preliminary examination and excluding

from the Speedy Trial clock a period of approximately thirty (30) days

from the date of the attached Order to allow the parties to conclude their

plea negotiations.     The parties concede that the adjournment for the

stated reasons, which may resolve the need for a preliminary

examination and an indictment, outweigh the interest of the public and

the defendant in a speedy trial. Furthermore, a plea agreement between

the United States and the defendant is in the best interests of justice.

     6.      Counsel for the defendant, Christopher R. Opiel, Esquire, has

been contacted and has indicated that he concurs in this motion.
       Case 3:19-mj-00024-KM Document 35 Filed 01/30/20 Page 3 of 5




                                  Respectfully submitted,

                                  DAVID J. FREED
                                  United States Attorney

                                  /s/ Sean A. Camoni
                                  SEAN A. CAMONI
                                  Assistant U.S. Attorney
                                  P.O. Box 309
                                  Scranton, PA 18501
                                  (570) 348-2800
                                  (570) 348-2830
                                  sean.camoni@usdoj.gov
Date: January 30, 2020
       Case 3:19-mj-00024-KM Document 35 Filed 01/30/20 Page 4 of 5




               UNITED STATES DISTRICT COURT
              MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA               :
                                       :     CASE NO. 3:18-MJ-00043
                  -vs-                 :
                                       :     (MEHALCHICK, M.J.)
CORBIN KAUFFMAN                        :
        Defendant                      :

                 CERTIFICATE OF CONCURRENCE

     I, Sean A. Camoni, hereby certify that counsel for the defendant,

Christopher R. Opiel, Esquire, concurs in the within Motion.




                            /s/ Sean A. Camoni
                            SEAN A. CAMONI
                            Assistant United States Attorney



Date: January 30, 2020
       Case 3:19-mj-00024-KM Document 35 Filed 01/30/20 Page 5 of 5




               UNITED STATES DISTRICT COURT
              MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA               :
                                       :     CASE NO. 3:19-MJ-00024
                  -vs-                 :
                                       :     (MEHALCHICK, M.J.)
CORBIN KAUFFMAN                        :
        Defendant                      :

                         CERTIFICATE OF SERVICE

      The undersigned hereby certifies that she is an employee in the
Office of the United States Attorney for the Middle District of
Pennsylvania and is a person of such age and discretion as to be
competent to serve papers.

     That on January 30, 2020, she served a copy of the attached:

    MOTION TO CONTINUE PRELIMINARY EXAM AND FOR
  EXCLUDABLE TIME PURSUANT TO THE SPEEDY TRIAL ACT


Via ECF to:

Christopher R. Opiel, Esq.


                                  /s/ Donna M. Borgia
                                 Donna M. Borgia
                                 Legal Assistant
